            Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )        CRIMINAL NO. 1:19-CR-10108-WGY
                                                     )
                                                     )
ERIC TRAN THAI                                       )

               MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

        Defendant Eric Thai, through counsel, respectfully moves that this Court modify the

conditions of his pretrial release to by removing the condition that he be prevented from

accessing the internet or possessing a computer or other internet capable device in his home.

This condition was added by this Court on April 9, 2019 to the conditions previously set by

the Magistrate Judge. See Docket Entry 8, 31.1               As reason for this request, Mr. Thai

submits that his alleged offense conduct, as described by the government at prior court

hearings and in its initial discovery disclosure, did not involve use of the internet. There is

also no information before this Court that Mr. Thai has any personal history of misusing the

internet.

        Mr. Thai is charged with violating 18 U.S.C. § 2251(a), sexual exploitation of

children and attempt, on or about May 2, May 3, September 15, September 29, and

November 6, 2017. The allegations are that Mr. Thai surreptitiously photographed and or

created video recordings of male students, without their knowledge or consent, inside a




1 Mr. Thai has removed all computers and internet capable devices from his home at the direction of the United
States Probation Department.
                                                         1
         Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 2 of 6



restroom at Boston Latin High School on the dates cited. These photographs and recordings

were created using sophisticated camera equipment designed to be easily hidden from view.

Pursuant to a search warrant, law enforcement officials removed all such devices and related

equipment from Mr. Thai’s home on March 1, 2018. See Docket Entry 4 (Affidavit).

       When Mr. Thai was released on conditions by the Magistrate Judge on March 11,

2019, the government did not request and the Court did not impose any condition banning

him from either using the internet or possessing any computer or other internet capable

device. See Docket Entry 8. What the government did ask for was a condition that required

Mr. Thai “not to possess any device whose sole purpose is video recording.” Id. He was

also ordered to turn over any such device in his possession to the United States Probation

Department. Id. This condition was not objected to by defense counsel for Mr. Thai as it is

clearly related to the allegations brought by the government.

       The First Circuit Court of Appeals has definitively vacated broad bans on internet and

computer use in cases where such conditions had no relation whatsoever to the personal

histories of the defendants involved or to the conduct for which they were convicted. See

United States v. Ramos, 763 F.3d 45 (1st Cir. 2014); United States v. Perazza-Mercado, 553

F.3d 65 (1st Cir. 2009). The Ramos decision is particularly instructive as the defendant in

that case was convicted of aiding and abetting the production of child pornography. See 18

U.S.C. § 2251(a); 18 U.S.C. § 2. As a part of his sentence, the Court imposed a condition

banning him from possessing or using a computer, cell phone, or other device that could

access the internet without prior approval of the United States Probation Department and or

the Court. Ramos, 763 F.3d at 59. The First Circuit vacated the computer and internet
                                             2
         Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 3 of 6



access condition stating that it was unduly restrictive and was not reasonably related to the

defendant’s characteristics and history or to his offense conduct. Id. at 61.

       In Mr. Thai’s case, the government has produced no evidence and or made no

representations in Court to date that he utilized the internet as a part of the alleged offense

conduct. Neither has any information been produced to the Court that he has a documented

personal history of using the internet for impermissible purposes. Moreover, the government

has never sought a ban on use of computers, the internet, or any internet capable devices as

conditions of Mr. Thai’s release. The Ramos and Perazza-Mercado decisions clearly convey

the First Circuit’s advice that District Courts should avoid imposing overly restrictive

internet access or computer possession conditions as part of supervised release where the

evidence does not warrant it. It would strain credulity to assume that the same reasoning

would not be equally applicable in a pretrial release situation where the defendant is cloaked

in the presumption of innocence.

       The Ramos decision also pointed out another error in the District Court’s rationale for

imposing a condition banning computer use and internet access by citing to the following

statement from the sentencing judge:

       “It’s that when you commit this kind of offense and the offense involves minors,
       usually reasonable people think that there may be a connection between that kind of
       conduct and the use of the internet for other purposes which are also sexually oriented
       or in that sense relate to the type of offense. And that’s why those conditions are in
       there.”

Ramos, 763 F.3d 59. This explanation from the Court was viewed by the First Circuit as the

Court “positing its personal belief that there may be a link between Ramos’s crime and the

potential for using a computer or the internet for child pornography offenses”. Id. (Emphasis
                                                3
          Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 4 of 6



added).

       In the absence of any evidence that the internet or a computer had any relation to the

offense conduct, the First Circuit warns that banning a defendant from access to these things

to avoid the potential for misuse is improper and states that simply because “an offense is

sometimes committed with the help of a computer does not mean that the district court can

restrict the Internet access of anyone convicted of that offense.” Ramos 763 F.3d 61-62

(quoting United States v. Burroughs, 613 F.3d 233, 243, 392 U.S. App. D.C. 68 (D.C. Cir.

2010)); cf. United States v. Peterson, 248 F.3d 79, 83 (2d Cir. 2001) (“Although a defendant

might use the telephone to commit fraud, this would not justify a condition of probation that

includes an absolute bar on the use of telephones.”).

       Wherefore, Mr. Thai respectfully requests that this Honorable Court modify his

conditions of pretrial release by allowing him to access the internet and possess computers

and other internet capable devices.



                                                        Respectfully submitted,
                                                        ERIC TRAN THAI
                                                        By his attorney

                                                        /s/ Oscar Cruz, Jr.
                                                        Oscar Cruz, Jr.
                                                          B.B.O. #630813
                                                        Federal Defender Office
                                                        51 Sleeper Street, 5th Floor
                                                        Boston, MA 02210
                                                        Tel: 617-223-8061

May 21, 2019


                                               4
         Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 5 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on May
21, 2019.

                                                   /s/ Oscar Cruz
                                                   Oscar Cruz, Esq.




                                              5
Case 1:19-cr-10108-WGY Document 37 Filed 05/21/19 Page 6 of 6




                              6
